                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                           CIVIL MINUTES - GENERAL



 Case No.          2:21-cv-02806-RGK-PVC                                         Date     May 10, 2021


 Title    Margarita Lopez v. Greenfield Care Center of South Gate, LLC et al



 Present: The Honorable              R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
                   Sharon L. Williams                                               N/A
                      Deputy Clerk                                            Court Reporter


                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                       None appearing                                        None appearing


 Proceedings:                 (In Chambers) Order to Show Cause




        Upon review of the Notice of Removal in this case, it appears that the Court lacks
subject matter jurisdiction over Plaintiff’s claims. Defendant is therefore ORDERED to show
cause in writing, if any it has, as to why this case should not be remanded to the state court
from which it was removed. Failure to adequately show cause in writing by May 17, 2021 will
result in an order of remand. Defendant’s response to this Order shall not exceed ten pages.

         IT IS SO ORDERED.




CV-90 (12/02)                                   CIVIL MINUTES - GENERAL                   Initials of Deputy Clerk slw
